Citation Nr: 1548856	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis. 

2.  Entitlement to an initial compensable rating for migraine headaches. 

3.  Entitlement to an initial compensable rating for residuals of a right knee meniscal tear repair.

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 2012 to August 2012.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2015, subsequent to the issuance of the statement of the case (SOC), the Veteran submitted medical and lay evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for sleep apnea and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic sinusitis most nearly approximates three to six non-incapacitating episodes per year characterized by pain and purulent discharge or crusting.

2.  The Veteran's migraine headaches most nearly approximate characteristic prostrating attacks occurring on an average once a month over the last several months.

3.  The Veteran's residuals of a right knee meniscal tear repair manifest full range of motion with pain and without instability, ankylosis, or frequent episodes of locking and effusion into the joint. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for chronic sinusitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2015).

2.  The criteria for an initial 30 percent rating, but not higher, for migraine headaches are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8100.

3.  The criteria for an initial rating of 10 percent, but not higher, for residuals of a right knee meniscal tear repair with painful motion have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Sinusitis

Service connection for chronic sinusitis was granted in the November 2012 rating decision on appeal.  An initial 10 percent evaluation was assigned effective August 22, 2012.  The Veteran contends that a higher initial rating is warranted as his sinusitis manifests more than six non-incapacitating episodes per year.  

The current 10 percent rating was assigned under Diagnostic Code 6510, pertaining to chronic pansinusitis, and the General Rating Formula for Sinusitis.  Under the rating formula, a 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

The Board finds that an initial rating in excess of 10 percent is not warranted for the service-connected chronic sinusitis.  Treatment records dating from the Veteran's active duty service document medical findings of nasal congestion, drainage, and crusting in November 2011 and May 2012.  The October 2012 VA examiner also found that the Veteran's disability manifested four episodes of non-incapacitating sinusitis per year with no impact on the Veteran's occupation.  Although the Veteran reported experiencing more than six non-incapacitating episodes of sinusitis per year in the December 2012 notice of disagreement (NOD), the Board observes that he does not appear to have received any treatment for the disability since his separation from service.  His complaints of discharge and crusting are also contemplated by the currently assigned 10 percent evaluation.  

Finally, the Board notes that the Veteran's reports of more than six episodes of sinusitis per year includes consideration of his headaches.  This symptom is identified in the general rating formula, but the Veteran is in receipt of a separate rating for this aspect as his disability.  As discussed in more detail below, the Board has determined that an increased compensable rating is warranted for the service-connected headaches and considering his migraines as separate episodes of sinusitis would violate VA's policy against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  Thus, the lay and medical evidence establishes that the Veteran's sinusitis most nearly approximates three to six non-incapacitating episodes of sinusitis characterized by pain and purulent discharge and crusting.  The Board has considered whether there is any other schedular basis for granting an initial rating in excess of 10 percent, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Headaches

Service connection for migraine headaches was granted in the November 2012 rating decision on appeal.  An initial noncompensable evaluation was assigned effective August 22, 2012. The Veteran contends that a higher rating is warranted as he experiences severe headaches more than once a month that have reduced his productivity at work and quality of life.  

The Veteran's migraine headaches are currently rated noncompensably disabling under Diagnostic Code 8100.  This diagnostic code provides for a minimum 10 percent evaluation for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and a maximum scheduler evaluation of 50 percent for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

After review of the medical evidence of record, the Board finds that an initial 30 percent evaluation is warranted for the Veteran's migraine headaches throughout the claims period.  The Veteran wrote in the December 2012 NOD that he experiences one to two severe headaches a month with more mild headaches occurring several times a week.  The medical evidence also establishes the presence of severe migraines occurring on average once a month.  In May 2012, while still on active duty, a private neurologist found that the Veteran experienced one to two bad headaches a month with episodic headaches of mild to moderate severity occurring three times a week.  Although the October 2012 VA examiner found that the Veteran's headaches did not manifest characteristic prostrating attacks of pain, a June 2015 Disability Benefits Questionnaire (DBQ) from the Veteran's private doctor identifies characteristic prostrating attacks occurring more than once a month.  In light of the lay and medical evidence classifying some of the Veteran's migraines as severe, the Board finds that the disability most nearly approximates the criteria associated with an initial 30 percent evaluation under Diagnostic Code 8100.  

A rating in excess of 30 percent is not warranted as the Veteran has not manifested very frequent completely prostrating and prolonged headaches productive of severe economic inadaptability.  Although the Veteran has reported experiencing more than one severe headache per month, the weight of the evidence does not establish very frequent completely prostrating and prolonged attacks.  There is also no evidence of severe economic inadaptability  The lay and medical evidence, including the June 2015 DBQ, establishes that the Veteran only misses approximately one day of work per month due to his headaches and has some relief of headache pain with medication.  The October 2012 VA examiner also found that the Veteran's service-connected migraines did not have an effect on his occupation.  Additionally, while the Veteran has reported experiencing one to two severe headaches per month, the Board cannot conclude that this number of headaches most nearly approximates "very frequent" as specified in Diagnostic Code 8100.  Thus, the record does not demonstrate the occurrence of very frequent prostrating headaches or severe economic inadaptability and an initial rating in excess of 30 percent is not warranted. 


Right Knee

Service connection for residuals of a right knee meniscal tear repair was awarded in the November 2012 rating decision on appeal.  An initial noncompensable rating was assigned from August 22, 2012.  The Veteran contends that a compensable evaluation is warranted as he experiences constant right knee pain that will likely worsen as he ages. 

The Veteran's right knee disability is currently rated as noncompensably disabling under Diagnostic Code 5003 pertaining to degenerative arthritis.  Under this diagnostic code, a 10 percent evaluation is assigned for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board finds that a 10 percent initial rating is warranted for the Veteran's right knee disability based on complaints of pain with motion.  X-rays performed during the October 2013 VA examination confirm the presence of right knee arthritis and the Veteran has provided competent and credible reports of constant right knee pain.  Although he manifested full range of motion of the right knee at the October 2012 VA examination, the Veteran reported in his December 2012 NOD that he experienced constant knee pain approximating mild to moderate in severity.  He also noted that as the knee pain was constant, it was present during range of motion testing of the knee.  The Veteran has therefore demonstrated pain with motion of the right knee that is clearly noncompensable under Diagnostic Code 5260 and 5261 (providing 10 percent evaluations for leg flexion limited to 45 degrees and extension limited to 10 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Based on the above, a 10 percent evaluation is warranted for the right knee disability under Diagnostic Code 5003.

The Board has also considered whether an increased or separate rating is warranted for the service-connected right knee disability.  Diagnostic Code 5257 provides for a 10 percent rating for recurrent subluxation or lateral instability of the knee that is slight, a 20 percent rating if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257; See VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257).  During the October 2012 VA examination, the Veteran reported feeling some laxity of the knee while playing basketball or other sports that require pivoting.  However, physical examination of the right knee demonstrated it was stable with full strength.  The VA examiner also determined that the Veteran's meniscectomy did not result in any residual signs or symptoms.  The Board finds that the findings of the October 2012 VA examiner are more persuasive regarding whether the Veteran experiences subluxation or instability of the knee as they are based on objective medical tests.  Thus, a separate or increased rating is clearly not warranted under Diagnostic Code 5257 on the basis of recurrent subluxation or lateral instability of the right knee.  

An increased 20 percent rating is also possible for dislocated semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this case, the record is negative for objective evidence of dislocated semilunar cartilage, effusion, or frequent locking during the claims period.  The Veteran has never complained of knee locking or effusion and neither symptom was observed during any physical examination.  An increased rating is therefore not appropriate under Diagnostic Code 5258.  The Board also finds that Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are not for application in this case as the Veteran's bilateral knee disabilities have not manifested any of the symptoms associated with these diagnostic codes.  

Thus, the Veteran's service-connected right knee condition is properly rated as 10 percent disabling based on arthritis with painful motion.  The Board has considered whether there is any schedular basis for granting other higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a rating in excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's sinusitis, migraine headaches, and right knee disability manifest episodes of non-incapacitating symptoms including facial and head pain, congestion, discharge, and crusting, as well as right knee pain with motion.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran appeal originates from an award of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of NOD as to the November 2012 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial disability rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a SOC if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The March 2014 SOC informed the Veteran of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical reports.  The Veteran has not reported undergoing any VA treatment for the disabilities on appeal.  Additionally, the Veteran was provided proper VA examinations to determine the severity of the disabilities on appeal in October 2012.  In his December 2012 NOD, the Veteran requested a new VA examination that would include a nasal scope and sinus CT.  However, the Board observes that the criteria for rating sinusitis are based on the number of episodes of sinusitis that occur during the year and accompanying symptoms such as pain and discharge.  The October 2012 VA examination specifically addressed these aspects of the disability and the Board finds that remanding for a new examination to include tests that are not pertinent to the rating criteria would serve no useful purpose and only delay a final decision in this case. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for chronic sinusitis is denied.

Entitlement to an initial 30 percent rating, but not higher, for migraine headaches is granted.

Entitlement to an initial 10 percent rating, but not higher, for residuals of a right knee meniscal tear repair is granted.

REMAND

In August 2015, the Veteran filed a NOD with a September 2014 rating decision denying entitlement to service connection for sleep apnea and an acquired psychiatric disorder.  The Veteran has not been provided a SOC in response to his disagreement and a remand is required for the issuance of a SOC addressing the claims for service connection for sleep apnea and a psychiatric disorder.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative on the issues of entitlement to service connection for sleep apnea and an acquired psychiatric disorder.  Also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to these matters, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


